Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-20-2008

Blanco v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3200




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Blanco v. Atty Gen USA" (2008). 2008 Decisions. Paper 1188.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1188


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-3200
                                   ________________

    CARLOS BLANCO; LUZ LOPEZ; JUAN DAVID BLANCO; JOSE BLANCO,
                                            Petitioners,
                                v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                                                   Respondents,
                      ______________________________

                           On Review of an Order of the
                           Board of Immigration Appeals
                    Immigration Judge: Honorable Henry S. Dogin
            (Nos. A72-375-960, A72-375-961, A72-375-962, A72-375-963)
                        ______________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 14, 2008
         Before: Chief Judge SCIRICA, FUENTES and GARTH, Circuit Judges

                                  (Filed May 20, 2008)

                                 ___________________

                                      OPINION
                                 ___________________

PER CURIAM

      Carlos Blanco (“Blanco”), his wife Luz Lopez, and their children Juan David

Blanco and Jose Blanco, petition for review of a final order of the Board of Immigration

Appeals (“BIA”), affirming the denial by the Immigration Judge (“IJ”) of their
application for withholding of removal and relief under the Convention Against Torture

(“CAT”). Blanco testified before the IJ that he feared returning to Colombia because of

his past experiences with FARC guerillas. Blanco also testified that he feared returning

to Colombia because he would be persecuted for his past political activities. The IJ,

finding that Blanco’s experiences did not constitute persecution, denied Petitioners’

application.1 The BIA affirmed and adopted the IJ’s decision.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We uphold the BIA’s

determinations if they are supported by reasonable, substantial, and probative evidence on

the record considered as a whole. Yusupov v. Att’y Gen., 518 F.3d 185, 197 (3d Cir.

2008). Where the BIA substantially adopts the findings of the IJ, we review the decisions

of both the IJ and the BIA. He Chun Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004).

       To obtain withholding of removal, the Petitioners must demonstrate a clear

probability that their lives or freedom would be threatened in Colombia on account of

their race, religion, nationality, membership in a particular social group, or political

opinion. 8 U.S.C. § 1231(b)(3)(A); Romanishyn v. Att’y Gen., 455 F.3d 175, 178 n.1 (3d

Cir. 2006). The Petitioners can be eligible for withholding of removal under the CAT if

they show that it is more likely than not that they would be tortured upon return to their

country. 8 C.F.R. § 1208.16(c).




       1
        Lopez’s and the children’s applications are based on Blanco’s claims of past
persecution.

                                              -2-
       We agree with the IJ and the BIA that Petitioners failed to establish past

persecution; thus they are not entitled to a rebuttable presumption of future persecution.

See 8 C.F.R. § 208.16(b); Gabuyina v. Att’y Gen., 463 F.3d 316, 321 (3d Cir. 2006).

Blanco testified that in 1985, while he was a teacher in a village in Colombia, his assistant

teacher was killed by FARC guerillas.2 The family then moved to Filandia in the

province of Quindio, where Blanco became active in the now defunct Patriotic Union

political party and unsuccessfully ran for mayor. Blanco claimed that he received threats

from members of the victorious Conservative political party after the election. One year

later, in 1991, unidentified assailants fired gunshots at his house. Shortly thereafter,

Blanco immigrated to the United States. Blanco claimed that the shooting was motivated

by his activities on behalf of the Patriotic Union.

       We agree with the IJ and the BIA that these incidents do not rise to the level of

persecution. As we have previously stated, persecution is limited to “threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993). Blanco acknowledged

that he was not harmed, or even present when his co-worker was killed. The death of

Blanco’s co-worker is a tragic event; however, we fail to see how it constituted a threat to

Blanco’s life or freedom. Moreover, while Blanco resigned his teaching position after his




       2
      According to Blanco, the FARC believed that teachers were spies for the
Colombian government.

                                             -3-
co-worker’s death, he was able to maintain his membership in the teachers’ union and he

obtained a position working for his father. Finally, Petitioners’ fear of future persecution

based on this incident is dubious since they remained in Colombia for six years following

the incident without any further encounters with the FARC. See 8 C.F.R.

§ 208.13(b)(1)(i)(B) (stating that the Government can rebut the presumption of a well-

founded fear arising from a showing of past persecution by proving that “[t]he applicant

could avoid future persecution by relocating to another part of the applicant’s country of

nationality”).

       Substantial evidence also supports the IJ’s determination that the 1991 shooting

was an isolated incident of random violence that falls short of persecution. See, e.g,

Abdille v. Ashcroft, 242 F.3d 477, 494 (3d Cir. 2001). Blanco alleged that the shooting

was perpetrated by government forces dressed in civilian clothing. Blanco, however, did

not see the shooters, presented no evidence to substantiate his belief that the perpetrators

were government agents and acknowledged that the police never determined who was

responsible for the shooting.

       We also agree with the IJ that Blanco’s 15 year old unsuccessful mayoral

candidacy is insufficient to show that Petitioners would “more likely than not” be tortured

if they returned to Colombia. Further, the IJ properly determined that Petitioners’ fear of

torture is undercut by the fact that Lopez and the children returned to Quindio for six

weeks in 1995 without suffering any harm. Therefore, the IJ and BIA also justifiably



                                             -4-
denied Petitioners’ application for protection under CAT. See 8 C.F.R. § 208.16(c)(2).

      For the above-stated reasons, we will deny the petition for review.